



Exhibit 10.6


SEPARATION AND GENERAL RELEASE AGREEMENT


THIS SEPARATION AND GENERAL RELEASE AGREEMENT (“Agreement”) is by and between
KATHRYN RUGGIERI (“Employee”) and PHH CORPORATION and its subsidiaries,
affiliates and related entities, (the “Company”) (Employee and the Company
referred to together as the “Parties”).


WHEREAS, Employee’s employment with the Company as Chief Human Resources
Officer, is terminated effective June 30, 2017;


WHEREAS, during Employee’s employment, Employee executed Restrictive Covenant
Agreement(s) attached to this Agreement as Exhibit A , which provide for, among
other things, certain post-employment restrictions for twelve(12) months
following Employee’s separation from employment;


WHEREAS, Employee acknowledges that she is obligated to comply with the
restrictions and covenants set forth in the Restrictive Covenant Agreement
following her separation from employment, for whatever reason;


WHEREAS, as a result of Employee’s termination, Employee is eligible to receive
severance benefits consistent with the Severance Letter Agreement (“Letter”)
between Employee and the Company dated March 29, 2017 (the “Severance Letter”)
provided that Employee executes this General Release Agreement. A copy of this
Letter is attached hereto as Exhibit B;


WHEREAS, the Parties desire to enter into this Agreement to clarify their
respective rights and obligations with respect to the termination of her
employment and provide for a release of claims and such other terms and
conditions relating to such termination of employment as are set forth herein.


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Employee and the Company, and intending to
be legally bound hereby, the Parties agree as follows:


I.
Last Day of Employment



Employee’s last date of employment with the Company shall be June 30, 2017 (the
“Termination Date”).


II.
Consideration and Acknowledgement of Certain Obligations



In connection with Employee’s termination of employment, in order to clarify the
rights and obligations of the Parties to this Agreement, Employee and the
Company agree as follows:


(a)
Employee is bound by the provisions of the Restrictive Covenant Agreement
attached hereto as Exhibit A.



(b)
Consistent with the Letter, Company shall pay Employee in an amount equal to the
cost of premiums for COBRA coverage upon loss of coverage under the Company’s
group health plan due to her termination on the Termination Date for a period of
12 months from the Termination Date. The Company will impute the amount of this
payment as taxable income to Employee.



(c)
Consistent with the Letter, Company shall pay Employee severance in an amount
equal to 12 months of Employee’s annual base salary as of the effective date of
the Letter ($355,000.00). Such severance payments shall be subject to applicable
withholding taxes. Employee’s severance shall be payable in bi-weekly
installments in accordance with the Company’s normal payroll practices, with the
first payment commencing the first payroll period after the date on which the
Release becomes irrevocable following the Termination Date.



(d)
Consistent with the Letter, Company shall pay Employee one hundred percent
(100%) of the target amount of Employee’s 2017 Management Incentive Plan Award
in substantially equal installments no less frequently than monthly during the
12 month period following Employee’s termination from employment.



(e)
The Company shall provide Employee with certain payments, if any, in accordance
with outstanding long term incentive and other awards, as listed on Exhibit C,
subject to all terms and conditions of the applicable awards and plans,
consistent with a termination without cause and the Letter Agreement, effective
on the Termination Date;



1

--------------------------------------------------------------------------------







(f)
Consistent with the Letter, Company shall provide Employee with up to $18,000 in
reasonable outplacement services by a provider selected by the Company to be
used within 24 months of the Termination Date;



(g)
None of the foregoing payments or benefits will be made or provided if this
Agreement and the Release have not been signed by Employee, and the Release has
not become irrevocable, on or before August 23, 2017. Payment and provision of
the foregoing benefits are conditioned on Employee’s continued compliance with
the restrictive covenants in this Agreement, and other post-employment
obligations that survive Employee’s termination.



Employee acknowledges that: (A) the payments and benefits set forth in this
Agreement constitute full settlement of all her rights arising out of her
employment and the termination of her employment with the Company, (B) she has
no entitlement under any other severance or similar arrangement maintained by
the Company, and (C) except as otherwise provided specifically in this
Agreement, the Company does not and will not have any other liability or
obligation to Employee. Employee further acknowledges that, in the absence of
her execution of this Agreement and the Release, benefits and payments specified
in the “Consideration” section of the Agreement would not otherwise be due to
Employee.


III.
General Release of Claims



In consideration for the payments by the Company to Employee set forth in
Section II, which Employee acknowledges to be adequate in exchange for her
execution of this Agreement, Employee further acknowledges, represents and
agrees, as follows:


(a)
Employee without limitation hereby irrevocably and unconditionally releases and
forever discharges the Company, its subsidiaries, divisions, affiliates, related
entities, officers, agents, directors, supervisors, employees, representatives,
successors and assigns, and all persons acting by, through, under, or in concert
with any of them (collectively, “Released Parties”) from any and all charges,
complaints, claims, causes of action, demands, controversies, agreements,
promises, damages and liabilities of any kind or nature whatsoever, both at law
and equity, known or unknown, suspected or unsuspected, anticipated or
unanticipated (hereinafter referred to as “claim” or “claims”), arising from
conduct occurring on or before the effective date of this Agreement and General
Release, including without limitation any claims incidental to or arising out of
Employee’s employment with the Company or the termination thereof with respect
to all applicable federal, state or local fair employment practices laws, under
Title VII of the Civil Rights Act of 1964, as amended, the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. § 621 et seq. (“ADEA “),the New
Jersey Law Against Discrimination, N.J. Stat. Ann. § 10:5-1 et seq., and the New
Jersey Equal Pay Act, N.J. Stat. Ann. § 34:11-56.1 et seq., the New Jersey
Family Leave Act, N.J. Stat. Ann. § 34:11B-1 et seq., the New Jersey
Conscientious Employee Protection Act, N.J. Stat. Ann. § 34:19-1 et seq., the
Millville Dallas Airmotive Plant Job Loss Notification Act, P.L. 2007, c.212,
C.34:21-2, the Worker Adjustment and Retraining Notification Act, 29 U.S.C.
§2101 et seq. (“WARN”), all as amended, any other alleged violation of any
local, state or federal law, regulation, ordinance, public policy, and/or any
contract, tort, or fraud related claim arising under common law. This provision
is intended by the parties to be all encompassing and to act as a full and total
release of any claim, that Employee might have or has had, that exists or ever
has existed on or to the effective date of this Agreement and General Release.
In this regard, Employee agrees that by signing this Agreement and General
Release and by acceptance of the payment described above, Employee gives up any
and all rights EMPLOYEE may have to file any claim or action which Employee may
now have, has ever had, or may in the future have, with respect to any matter
pertaining to or arising from Employee’s employment with the Company. In this
regard, Employee agrees that this Agreement and General Release covers both
known and unknown claims and actions.



(b)
The parties hereby acknowledge and agree that nothing in the Agreement and
General Release shall be construed as a release of Employee’s non-waivable
statutory rights under applicable federal and state law or rights to seek the
enforcement of the Company’s obligations under this Agreement and General
Release.



(c)
Older Worker Benefit Protection Act. As may be applicable to Employee under the
Age Discrimination in Employment Act of 1967 (29 U.S.C. § 621, et seq.),
(“ADEA”), Employee understands and agrees that:



i.
Rights or claims under the Age Discrimination in Employment Act of 1967 (29
U.S.C. § 621, et seq.) are being waived, except as provided herein.

ii.
She has had the opportunity of a full 45 days within which to consider this
Agreement and release provided herein before signing it, and if she has not
taken the full time period, she has done so knowingly and voluntarily, thereby
expressly waiving this time period and agreeing not to assert the invalidity of
this Agreement and the general release provided herein or any portion thereof on
this basis.



2

--------------------------------------------------------------------------------





iii.
She has carefully read and fully understands all of the provisions of this
Agreement and general release provided herein and is knowingly and voluntarily
agreeing to be legally bound by all of the terms set forth in this Agreement.

iv.
She is, through this Agreement and the general release provided herein,
releasing the Released Parties from any and all claims she may have against the
Company or such individuals.

v.
She is hereby advised in writing to consider the terms of this Agreement and the
general release provided herein and consult with an attorney of her choice prior
to signing this Agreement.

vi.
She has a full 7 days following the execution of this Agreement to revoke this
Agreement and the general release provided herein, and has been and hereby is
advised in writing that this Agreement and general release shall not become
effective or enforceable until the revocation period has expired. Revocation of
this Agreement and the general release provided herein must be made in writing
and must be received by the William Brown, General Counsel of PHH Corporation,
3000 Leadenhall Road, Mail Stop LGL, Mt. Laurel, NJ 08054 no later than close of
business on the seventh full day after the execution of this Agreement and
General Release.

vii.
She understands that rights or claims under the Age Discrimination in Employment
Act of 1967 (29 U.S.C. § 621, et seq.) that may arise after the date this
Agreement and General Release is signed are not waived.

viii.
She hereby acknowledges receipt of the “Notice of Information Required under the
Older Workers Benefit Protection Act” which is attached hereto and incorporated
herein as Exhibit D.



(d)
Employee, for herself, her heirs, administrators, representatives, executors,
successors and to the maximum extent permitted by law, agrees that she has not
filed, nor will file, a lawsuit asserting any claims which are released by this
general release, or to accept any benefit from any lawsuit which might be filed
by another person or government entity based in whole or in part on any event,
act, or omission which is the subject of this Release. Employee understands that
nothing in this Agreement and General Release (including but not limited to the
release of claims, promise not to sue, and confidentiality, cooperation,
non-disparagement, and return of property provisions) (a) limits or affects her
right to challenge the validity of this Release under the ADEA or the Older
Worker Protection Act (“OWBPA”) or (b) prevents Employee from filing a charge or
complaint with or from participating in an investigation or proceeding conducted
by the Equal Employment Opportunity Commission (“EEOC”), the National Labor
Relations Board (“NLRB”), the Securities and Exchange Commission (“SEC”), or any
other federal, state or local agency charged with the enforcement of any laws,
including providing documents or other information, or (c) prevents Employee
from exercising her rights under Section 7 of the National Labor Relations Act
(“NLRA”) to engage in protected, concerted activity with other employees,
Although by signing this Agreement and General Release Employee is waiving her
right to recover any individual relief (including backpay, frontpay,
reinstatement or other legal or equitable relief) in any charge, complaint, or
lawsuit or other proceeding brought by Employee or on her behalf by any third
party, except for any right Employee may have to receive a payment or award from
a government agency (and not the Company) for information provided to the
government agency.



(e)
This General Release specifically excludes Employee’s indemnification as an
officer and employee of the Company or any affiliate thereof, coverage under any
officers’ and directors’ liability insurance policies, and rights of defense (or
the cost thereof) or indemnification under the Company’s bylaws or charter or
resolution of the Company’s Board of Directors. This General Release also
specifically excludes Employee’s rights to her vested employee benefits. Nothing
contained in this Release shall release Employee from her obligations, including
any obligations to abide by the restrictive covenants in the Restrictive
Covenant Agreement that continue or are to be performed following termination of
employment.



(f)
Nothing contained in this Agreement is intended to restrict Employee’s right and
responsibility to give truthful testimony under oath or precludes Employee from
participating in an investigation, filing a charge, or otherwise communicating
with the EEOC, the SEC, the NLRB, or other federal, state or local government
agency.



(g)
The provisions of this general release of claims are severable, and if any part
or portion of it is found to be unenforceable, the other paragraphs shall remain
fully valid and enforceable. This general release shall become effective and
enforceable on the eighth day following execution by Employee, provided he does
not exercise her right of revocation as described above. If Employee fails to
sign this Agreement or revokes her signature, this Agreement will be without
force or effect.



(h)
Nothing in this Agreement prohibits Employee from reporting an event that
Employee reasonably and in good faith believes is a violation of law to the
relevant law-enforcement agency (such as the SEC, EEOC, NLRB or Department of



3

--------------------------------------------------------------------------------





Labor), or from cooperating in an investigation conducted by such a government
agency. This may include disclosure of trade secret or confidential information
within the limitations permitted by the 2016 Defend Trade Secrets Act (DTSA).
Employee is hereby provided notice that under the DTSA, (1) no individual will
be held criminally or civilly liable under Federal or State trade secret law for
the disclosure of a trade secret (as defined in the Economic Espionage Act) that
(A) is made in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and made solely for the
purpose of reporting or investigating a suspected violation of law; or, (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal so that it is not made public; and, (2) an
individual who pursues a lawsuit for retaliation by an employer for reporting a
suspected violation of the law may disclose the trade secret to the attorney of
the individual and use the trade secret information in the court proceeding, if
the individual files any document containing the trade secret under seal, and
does not disclose the trade secret, except as permitted by court order.


IV.
Non-Disparagement

Employee represents that she has not and agrees that she will not in any way
disparage the Company or any Released Party, their current and former officers,
directors and employees, or make or solicit any comments, statements, or the
like to the media or to others that may be considered to be derogatory or
detrimental to the good name or business reputation of any of the aforementioned
parties or entities. Nothing contained in this paragraph is intended to restrict
employee’s right and responsibility to give truthful testimony under oath or
precludes employee from participating in an investigation, filing a charge, or
otherwise communicating with the EEOC, SEC, the NLRB, or other federal, state or
local government agency.
V.         Cooperation
(a)
Employee further agrees that, subject to reimbursement of reasonable expenses,
she will cooperate fully with the Company and its counsel with respect to any
matter (including any pending or future litigation, investigations, or
governmental proceedings) which relates to matters with which Employee was
involved during her employment with the Company. Employee will render such
cooperation in a timely manner upon reasonable notice from the Company.



(b)
Employee further agrees that within five (5) business days after the Termination
Date, Employee will update her professional profiles on any social media or
other social networking sites to delete any references to her status as an
officer of the Company and remove PHH Corporation as her current employer.



VI.
    Return of Company Property.



Employee represents and warrants that she has delivered to the Company all
originals, copies (whether in electronic or hard copy format, and materials
derived from such materials of all computers, disks, drives, documents, cell
phones, equipment, emails, papers, keys, property, notes, writings, manuals and
other materials (included but not limited to that stored on a personal
computer), obtained from the Company, developed by Employee, acquired by
Employee as a result of, or during the course of, her employment with the
Company (collectively “Company Property”). Employee further acknowledges that
she has not transferred or stored any Company Property through a drop box or
other icloud repository or similar medium. Employee shall not seek later to
recreate, write down or reconstruct any of this Company Property.


VII.
Arbitration



Any dispute arising out of or relating to this Agreement will be resolved by
arbitration administered exclusively in Cherry Hill, New Jersey by JAMS, or at
such other location in New Jersey which is mutually agreeable to the Parties and
the selected JAMS arbitrator or arbitrators, pursuant to its then-prevailing
Employment Arbitration Rules & Procedures, before an arbitrator or arbitrators
whose decision shall be final, binding and conclusive on the Parties, and
judgment on the award may be entered in any court having jurisdiction. The
Company shall bear any and all costs of the arbitration process, excluding any
attorneys’ fees incurred by Employee with regard to such arbitration.


VIII.
Miscellaneous



(a)
No Admission of Liability. This Agreement is not to be construed as an admission
of any violation of any federal, state or local statute, ordinance or regulation
or of any duty owed by the Company or any other person to Employee, or by
Employee or any other person to the Company.





4

--------------------------------------------------------------------------------





(b)
Absence of Reliance. Employee acknowledges that in agreeing to this Agreement,
she has not relied in any way upon representations or statements of the Company
other than those representations or statements set forth in this Agreement.



(c)
No Reinstatement. Employee agrees that she will not apply for reinstatement with
the Company or any other member of the Company or seek in any way to be
reinstated, re-employed or hired by the Company or any other member of the
Company in the future.



(d)
Section Headings. The section headings are solely for convenience of reference
and shall not in any way affect the interpretation of this Agreement.



(e)
409A Compliance. With the exception of the terms of any outstanding long term
incentive awards, the parties agree that the payments and benefits under Section
II of this Agreement will, to the maximum extent possible, not be subject to the
6 month delay in payment described in Section 409A of the Internal Revenue Code
and the Treasury Regulations thereunder (“Section 409A”) due to application of
exemptions under Section 409A, including without limitation Treasury Regulations
Section 1.409A-1(b)(9)(iii) (the “two times, two year rule”). However, Employee
agrees that if Employee is a “specified employee” under Section 409A, then any
amounts that are considered deferred compensation subject to Section 409A will,
to the extent necessary to comply with Section 409A, be subject to a 6-month
delay provided in Section 409A. For purposes of Section 409Athe right to a
series of installment payments under this Agreement shall be treated as a right
to a series of separate payments. With respect to any reimbursement of expenses
of, or any provision of in-kind benefits to, Employee, as specified under this
Agreement, that are not exempt from Section 409A, such reimbursement of expenses
or provision of in-kind benefits shall be subject to the following conditions:
(1) the expenses eligible for reimbursement or the amount of in-kind benefits
provided in one taxable year shall not affect the expenses eligible for
reimbursement or the amount of in-kind benefits provided in any other taxable
year; (2) the reimbursement of an eligible expense shall be made no later than
the end of the year after the year in which such expense was incurred; and (3)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit.



(f)
Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by United States certified mail, return receipt
requested, or by overnight courier, postage prepaid, to the Company at its
corporate headquarters address, to the attention of the Secretary of the
Company, or to Employee at the home address most recently communicated by
Employee to the Company in writing.



(g)
Successors and Assigns. This Agreement will inure to the benefit of and be
binding upon the Company and Employee and their respective successors,
executors, administrators and heirs. Employee may not make any assignment of
this Agreement or any interest herein, by operation of law or otherwise. The
Company may assign this Agreement to any successor and business by means of
liquidation, dissolution, merger, consolidation, transfer of assets, or
otherwise, without the written consent of Employee.



(h)
Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.



(i)
Entire Agreement; Amendments. Except as otherwise expressly provided herein and
in the Agreements attached hereto as Exhibits A, B and D this Agreement contains
the entire agreement and understanding of the Parties hereto relating to the
subject matter hereof, and merges and supersedes all prior and contemporaneous
discussions, agreements and understandings of every nature relating to the
subject matter hereof. Except as otherwise expressly provided herein and in the
Agreement attached hereto as Exhibits A and B and in outstanding long term and
other incentive award agreements listed on Exhibit C, this Agreement shall
control in the event of a conflict with any other agreement or document. This
Agreement may not be changed or modified, except by an agreement in writing
signed by each of the Parties hereto.



(j)
Governing Law. This Agreement will be governed by, and enforced in accordance
with, the laws of the State of New Jersey without regard to the application of
the principles of conflicts of laws.



[THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK]


5

--------------------------------------------------------------------------------









(k)
Counterparts and Facsimiles. This Agreement may be executed, including execution
by facsimile signature, in multiple counterparts, each of which will be deemed
an original, and all of which together will be deemed to be one and the same
instrument.





IN WITNESS WHEREOF, Employee and the Company have executed this Agreement as of
the dates specified below.


THE PARTIES HAVE READ AND FULLY CONSIDERED THIS AGREEMENT AND GENERAL RELEASE
AND ARE MUTUALLY DESIROUS OF ENTERING INTO SUCH AGREEMENT AND GENERAL RELEASE.
EMPLOYEE UNDERSTANDS THAT THIS DOCUMENT SETTLES, BARS AND WAIVES ANY AND ALL
CLAIMS SHE HAD OR MIGHT HAVE AGAINST THE COMPANY UP THROUGH THE EFFECTIVE DATE
OF THIS RELEASE; AND SHE ACKNOWLEDGES THAT SHE IS NOT RELYING ON ANY OTHER
REPRESENTATIONS, WRITTEN OR ORAL, NOT SET FORTH IN THIS DOCUMENT. HAVING ELECTED
TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE PROMISES SET FORTH
HEREIN, AND TO RECEIVE THEREBY THE SUMS AND BENEFITS SET FORTH ABOVE, EMPLOYEE
FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT
AND GENERAL RELEASE.


IF THIS DOCUMENT IS RETURNED EARLIER THAN 45 DAYS, THEN EMPLOYEE additionally
acknowledges and warrants that She has voluntarily and knowingly waived the 45
day review period, and this decision to accept a shortened period of time is not
induced by THE COMPANY through fraud, misrepresentation, a threat to withdraw or
alter the offer prior to the expiration of the 45 days, or by providing
different terms to employees who sign releases prior to the expiration of such
time period. I, KATHRYN RUGGIERI, HAVING READ THE FOREGOING RELEASE,
UNDERSTANDING ITS CONTENT AND HAVING HAD AN OPPORTUNITY TO CONSULT WITH COUNSEL
OF MY CHOICE, DO HEREBY KNOWINGLY AND VOLUNTARILY SIGN THIS AGREEMENT, THEREBY
WAIVING AND RELEASING MY CLAIMS, ON June 30, 2017.
                        
                    
By: /s/ Robert Crowl                    By: /s/ Kathryn Ruggieri        
                            
PHH Corporation                    KATHRYN RUGGIERI
Date: 7/8/17                         Date: 6/30/17        


ROBERT CROWL, CEO
PHH Corporation


                        


6

--------------------------------------------------------------------------------





EXHIBIT A


RESTRICTIVE COVENANT AGREEMENT


[This page intentionally left blank]






7

--------------------------------------------------------------------------------





[Previously filed with the U.S. Securities and Exchange Commission and
incorporated by reference to Exhibit 10.6 to the Company’s Quarterly Report on
Form 10-Q for the period ended September 30, 2014 filed on November 5, 2014.]




    


8

--------------------------------------------------------------------------------





EXHIBIT B
SEVERANCE LETTER AGREEMENT


[THIS PAGE INTENTIONALLY LEFT BLANK]






9

--------------------------------------------------------------------------------





[Previously filed with the U.S. Securities and Exchange Commission and
incorporated by reference to Exhibit 10.4 to the Company’s Quarterly Report on
Form 10-Q for the period ended March 31, 2017 filed on May 10, 2017.]        






10

--------------------------------------------------------------------------------





EXHIBIT C


LIST OF ALL OUTSTANDING LTIP AND OTHER INCENTIVE AWARDS AT TIME OF TERMINATION


March 29, 2013 Nonqualified Stock Option Award and Agreement


September 23, 2014 Restricted Stock Unit Award and Agreement


February 25, 2015 Performance Restricted Stock Unit Award and Agreement


February 25, 2015 Restricted Stock Unit Award and Agreement


May 22, 2016 Restricted Stock Unit Award Agreement


2017 Management Plan Incentive Award


2017 Cash Performance Incentive Award








[THE BALANCE OF THIS PAGE INTENTIONALLY LEFT BLANK]
    


11

--------------------------------------------------------------------------------





EXHIBIT D


GROUP DISCLOSURE STATEMENT
 
THIS INFORMATION IS BEING PROVIDED TO YOU PURSUANT TO THE OLDER WORKERS BENEFIT
PROTECTION ACT SO THAT YOU CAN MAKE AN INFORMED DECISION AS TO WHETHER YOU WISH
TO WAIVE CERTAIN RIGHTS IN RETURN FOR THE BENEFITS REFERENCED IN THE AGREEMENT
AND GENERAL RELEASE. PLEASE REVIEW THE FOLLOWING INFORMATION CAREFULLY.


1.
Following completion of the review of strategic alternatives and the Company’s
decision to reduce costs in 2017, PHH Corporation (“PHH”) has decided to
eliminate certain members of the executive leadership team.

2.
For purposes of this Group Disclosure Statement, all executives who report
directly to the Chief Executive Officer (with the exception of the SVP,
Communications) and the Chief Executive Officer were eligible for selection and
were considered for this layoff. This group of individuals is referred to as the
“decisional unit.”

3.
All individuals selected for termination are eligible to receive severance
payments consistent with the terms of March 29, 2017 Severance Letters, in
exchange for an irrecovable Agreement and General Release (“Agreement”), which
must be signed and returned no later than 45 calendar days after their
termination date. Once the valid Agreement is signed, individuals have 7
calendar days to revoke the Agreement.

4.
All individuals within the decisional unit were selected to exit the
organization in 2017, commencing June 28, 2017. Consistent with the requirements
of the Age Discrimination in Employment Act (“ADEA”), set forth below is a list
of the ages and job titles of all individuals within the decisional unit who
were considered and selected for termination and who are eligible to receive the
Consideration set forth in the Severance Letters.

5.
Neither one’s age, sex, race, creed, national origin, religion nor any other
protected characteristic was considered in selecting an individual to be
terminated or to receive Consideration as described above.





Job Title
Age
Selected
Not Selected
Chief Executive Officer,
PHH Corporation
55
X
 
Chief Human Resources Officer,
PHH Corporation
63
x
 
Chief Information Officer,
PHH Corporation
45
x
 
Chief Compliance and Risk Officer,
PHH Corporation
47
x
 
General Counsel, PHH Corporation
59
x
 
Head, Financial Institutions
48
x
 













12